
	
		I
		111th CONGRESS
		2d Session
		H. R. 4528
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Sam Johnson of
			 Texas (for himself and Ms. Ginny
			 Brown-Waite of Florida) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  individuals to provide their Social Security number in order to claim the
		  refundable portion of the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Refundable Child Tax Credit
			 Eligibility Verification Reform Act.
		2.Social Security
			 number required to claim the refundable portion of the child tax
			 credit
			(a)In
			 generalSubsection (d) of
			 section 24 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(5)Identification
				requirement with respect to taxpayer
						(A)In
				generalParagraph (1) shall not apply to any taxpayer for any
				taxable year unless the taxpayer includes the taxpayer’s Social Security number
				on the return of tax for such taxable year.
						(B)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (A) shall be treated as met if the Social Security number of
				either spouse is included on such return.
						(C)Omission treated
				as mathematical or clerical errorAny failure to meet the requirement of
				subparagraph (A) shall be treated as a mathematical or clerical error and
				assessed according to section 6213(b)(1).
						.
			(b)Conforming
			 amendmentSubsection (e) of section 24 of such Code is amended by
			 inserting with respect to
			 qualifying children after Identification requirement in the heading
			 thereof.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
